DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/26/2021 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1-4 rejected under 35 U.S.C. 103 as being unpatentable over Garbas et al. (US 2013/0223531) hereinafter “Garbas” in view of Mai et al. (“Optimizing a Tone Curve for Backward-Compatible High Dynamic Range Image and Video Compression”) hereinafter “Mai”.
As per claim 1, Garbas discloses a predictive coding method (fig. 1) of a first group of pictures (i.e. frames 32) belonging to a sequence of pictures (i.e. sequence 30), using at least one reference picture (fig. 1; paragraph 0034, video encoding stage 20 is configured to encode the second sequence 30 of frames 32 by weighted temporal prediction of a first frame of the second sequence 30 using a second frame of the second sequence 30 or a reconstructed version of the second frame of the second sequence 30, weighted by a weighting parameter and offset by an offset parameter, as a reference. In other words, video encoding stage 20 may temporally predict a current frame 32 of sequence 30 by motion-compensated prediction and with using another, previously encoded frame 32 of sequence 30 as a reference) belonging to a second group of pictures other than the first group of pictures to be coded (paragraph 0053, the sequence 30' represents a reconstruction of the frame sequence 30 input into the video encoding stage 20 at the encoding side.  The reconstructed version of the second frame or the previously encoded frame 32, used in the prediction of the current frame 32, is a reconstructed frame from the sequence 30’ that is different from the sequence 30), the method comprising:
obtaining parameters of a transform (fig. 1; paragraph 0032, parameter setter 22 may have set the mapping parameter 44 for the frame with sample value distribution 46 differently from the mapping parameter 45 defining portion 48. For example, sample value distribution 46 may set the mapping parameter for these frames such that portion 48 approximates a portion of the first dynamic range 40 occupied by distribution 46, i.e., such that portion 48 is as small as possible but still covers the range of distribution 46, with the same applying to portion 38 with respect to distribution 44);
predictive coding blocks of the pictures of the first group of pictures from areas of pixels of the at least one reference picture (paragraph 0034, video encoding stage 20 may temporally predict a current frame 32 of sequence 30 by motion-compensated prediction and with using another, previously encoded frame 32 of sequence 30 as a reference. The motion-compensated prediction may be performed on a block-by-block basis…Each temporally predicted block may have associated therewith a motion vector which video encoding stage 20 determines by determining a best match of the content of the current block of the current frame 32 within the reference) on which was applied the transform using the obtained parameters (fig. 1; paragraph 0031, convert the sample values of the frames 14 of the first sequence 12 from the first format into the second format, sample value converter 18 uses a mapping function 36 which maps a portion 38 settable by a mapping parameter 44 which is set by parameter setter 22.  The reference frame is previously encoded frame 32 of sequence 30 and it is transformed or converted using the mapping parameter since each frame of the sequence frame 32 is converted by the sample value converter 18) in such a manner that the pixel values of the at least one reference picture are expressed in a target dynamic (fig.1; paragraph 0029, The sample value converter 18 is configured to convert the sample values 16 of the frames 14 of the first sequence 12 from the first format into a second format having a second dynamic range lower than the first dynamic range) 
However, Garbas does not explicitly disclose wherein the transform is a tone mapping and the parameters are values of slopes of a piecewise tone-mapping curve.
In an analogous art, Mai discloses wherein the transform is a tone mapping (figs. 1 and 2; page 1560, tone mapping is used to produce LDR representation from HDR representation) and the parameters are values of slopes of a piecewise tone-mapping curve (page 1560, Section A, we parameterize the tone-mapping curve as a piece-wise linear function…The tone-mapping curve can then be uniquely specified by a set of slopes which forms a vector of tone-mapping parameters θ).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the invention of Garbas, by using a tone mapping to convert HDR frames to LDR frames, as taught by Mai, in order to improve the HDR quality reconstructed from LDR version (Mai, Abstract).
claim 2, the claim is directed to a decoding method that is opposite to the encoding method of claim 1; therefore, arguments analogous to those applied for claim 1 are applicable for claim 2 (see Garbas (figs. 3-4 and paragraphs 0046-0056) regarding using a decoding method and decoding apparatus).
As per claim 3, argument analogous to those applied for claim 1 are applicable for claim 3; in addition, see (figs. 1-2) of Garbas regarding using an encoder for embodying the method of claim 1.   
As per claim 4, the claim is directed to a decoding apparatus opposite to the encoding apparatus of claim 3; therefore, arguments analogous to those applied for claim 1 are applicable for claim 4; in addition, see (figs. 3-4) of Garbas regarding using a decoder for embodying the method of claim 2.   

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2014/0241418; “A comparative survey on high dynamic range video compression”; “Tone mapping in video conference systems”).


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482